Citation Nr: 0307210	
Decision Date: 04/15/03    Archive Date: 04/24/03	

DOCKET NO.  02-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a herniated nucleus pulposus at L4, L5, 
currently evaluated at 40 percent.  



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1967 to 
November 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

While the VCAA became law in November 2000, and the veteran 
filed his claim for an increased evaluation for his back 
disability in March 2001, the record on appeal contains no 
reference to the VCAA.  In this regard, the Board would 
observe that the Statement of the Case provided to the 
veteran contains the pre-VCAA version of 38 C.F.R. § 3.159 
which informed the veteran that it was his responsibility "to 
submit evidence sufficient to justify a belief by a fair and 
impartial mind that the claim is well grounded.  The concept 
of a "well-grounded" claim was eliminated by the VCAA.  

In light of the interval of time between the date the VCAA 
became law in November 2000, and the date the veteran's file 
was transferred to the Board in August 2002, the RO should 
have informed the veteran of the provisions of the VCAA to 
ensure due process in this case.  Under these circumstances, 
the Board believes that the RO should notify the veteran of 
the provisions of the VCAA prior to appellate review.  

The Board also notes that in September 2002 the Schedule for 
Rating Disabilities pertaining to evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
were amended and significantly rewritten, effective September 
23, 2002.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  While 
the Board acknowledges that this change became effective 
after the veteran's claims file was transferred to the Board, 
given that the file is being returned to the RO to notify the 
veteran of the VCAA, the RO will have an opportunity to apply 
the amended schedular criteria.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should inform the veteran of 
the provisions of the VCAA, including the 
division of responsibilities between the 
VA and the veteran in obtaining evidence 
necessary to substantiate his claim.  

2.  The RO should review the June 2001 VA 
examination and determine whether that 
examination report is adequate to 
evaluate the veteran's disability under 
the revised criteria of Diagnostic 
Code 5293 that became effective September 
23, 2002.  If the examination report is 
inadequate, the veteran should be 
afforded another VA examination.  

3.  When the development requested in the 
first two paragraphs is completed, the RO 
should review the veteran's claim based 
on the evidence under the scheduler 
criteria for Diagnostic Code 5293 in 
effect before and after September 23, 
2002.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the ensure due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with this appeal.  No action 
is required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



